Citation Nr: 0504096	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disorder.

3.  Entitlement to an effective date earlier than February 3, 
1992, for the award of a 10 percent disability rating for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 decision by the RO in New York, 
New York, which confirmed and continued a noncompensable 
rating for the veteran's right shoulder disorder.  In a March 
1993 rating decision, the RO increased the veteran's 
disability rating for his right shoulder disorder to 10 
percent, effective February 3, 1992; the veteran continued 
his appeal for a higher rating and also expressed 
disagreement with the effective date.  

This case is also on appeal from a September 1995 rating 
decision, which found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for a head injury.  In a 
subsequent Board decision, dated March 2002, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim.  

Additionally, during the course of this appeal, the veteran 
has raised an issue relating to service connection for a 
psychiatric disorder.  Specifically, in a statement received 
from the veteran in June 1989 and in an April 1992 VA Form 
21-526 the veteran claimed service connection for a 
psychiatric disorder.  That issue is not currently on appeal 
and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Review of the claims folder fails to reveal compliance with 
the VCAA sufficient to adjudicate the current appeal.  VA's 
Office of General Counsel (GC) has held that, if, in response 
to notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, VA is not required 
to provide 38 U.S.C.A. § 5103(a) notice with respect to that 
new issue.  VAOPGCPREC 8-2003.  However, review of the claims 
folder fails to reveal adequate 38 U.S.C.A. § 5103(a) notice 
to the veteran on the underlying increased rating claim.  
Therefore, pursuant to the GC opinion, discussed above, VA is 
not exempted from providing the veteran with 38 U.S.C.A. § 
5103(a) notice on the issue of entitlement to an effective 
date earlier than February 3, 1992, for the award of a 10 
percent disability rating for a right shoulder disorder.

Furthermore, regarding the issue of entitlement to a 
disability rating in excess of 10 percent for a right 
shoulder disorder, review of the claims folder fails to 
reveal notice from the RO to the veteran, which complies with 
VCAA requirements.  Specifically, the March 2002 VA letter 
sent to the veteran briefly mentioned the evidence necessary 
to support entitlement to an increased rating and the May 
2004 VA letter sent to the veteran repeatedly stated that the 
issue of an increased rating for a right shoulder disorder 
was not on appeal and dealt mainly with entitlement to 
service connection.  Since the veteran is already service-
connected for a right shoulder disorder, the RO must send a 
proper notice letter to the veteran informing him of what 
information is needed to substantiate a claim for an 
increased rating award and the respective duties of the 
parties to secure or submit that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).   Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Medical records contained in the claims folder reference the 
fact that the veteran attempted to obtain financial 
assistance through Social Security disability benefits.  "As 
part of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration . . . and to give that 
evidence appropriate consideration and weight."  Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  On remand, the RO should 
contact the SSA to determine whether the veteran is in 
receipt of Social Security disability benefits and obtain 
all relevant records used to reach its decision.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to insure that there has been 
compliance with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  If any 
additional notification to the veteran 
is necessary, the RO should allow the 
appropriate period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a right shoulder 
disorder or head injury and which have 
not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  The RO should contact the SSA 
inquire whether the veteran has applied 
for, or is in receipt of SSA disability 
benefits.  If the response is 
affirmative, the RO should obtain a copy 
of the veteran's disability 
determination along with all supporting 
medical records.  All records received 
should be associated with the claims 
folder.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




